Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2022 has been entered.
 Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.	Claims 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 recites the limitation "releasably coupling said first and second proximal drive portions to said first and second distal drive rod portions" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim, because the second proximal and distal drive rod portions were not recited earlier in the claim. 
Claims 21-23, and 32-33 are rejected as being dependent from rejected independent claim 20.

	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


3.	Claim(s) 20-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore et al. US 2011/0290855.
Regarding claim 20, Moore discloses a powered stapling assembly (3600), comprising: a handle (24 taught in the embodiment shown in figure 1; or housing portion 3750 which can be held by an operator in fig.65);
a shaft extending from said handle (fig.65; shaft extending from 3750); 
a first drive system (axial drive 3680’ coupled to control rod 3720’ comprising a first proximal drive rod portion (3721) and a first distal drive rod portion (3681 an aperture to receive projection 3721 for connection of the two parts of control rod 3720’; par 0258); 
a second drive system (articulation drive 3770; drive shaft 3771; articulation link 3710 interpreted as the proximal drive rod portion and 3690 interpreted as the distal drive portion; par 0257-0261);
an end effector (3620, 3630; fig.68-77), wherein said end effector comprises:
a channel (3630) comprising a proximal end and a distal end (fig.65); a replaceable staple cartridge positioned in said channel (par 0252); staple cavities defined in said replaceable staple cartridge (3640); and staples removably stored in said staple cavities (par 0002); and a coupling arrangement, wherein said coupling arrangement comprises:
a proximal coupler member comprising a proximal outer tube segment comprising a distally extending engagement feature (Coupler 3700” usable with surgical instrument 3600 in place of coupler 3700 incudes a proximal coupler 3740, mating sections that interconnect the couplers extend distally to fit with the distal coupler portion); and
a distal coupler member (3613) comprising a distal outer tube segment comprising a proximally extending engagement feature (as seen in figs. 76-77), wherein said coupling arrangement is configured to operably attach said end effector (3612) to said shaft (fig.65) and enable said first drive system and said second drive system (articulation drive 3770 and axial drive 3680’; par 00258-0260; mating sections extend proximally to interconnect with the mating portion extending distally of the proximal coupler) upon attachment of said end effector to said shaft by releasably coupling said first and second proximal drive rod portions to said first and second distal drive rod portions (articulation drive 3770 and axial drive 3680’ have a connection point as seen in figures 76-77 that show a connection of control rod 3720’ at aperture 3681 and projection 3721, and further connection of articulation link 3721 with link 3690 of the articulation drive and coupled with dovetail projections in outer tube that surround both drive rod portions; par 00253-0260).
Moore fails to show in a single embodiment the use of the coupler portion 3700” and the handle 24 as seen in figure 1, however one having ordinary skill in the art before the invention was made would find it obvious to combine teachings from multiple embodiments in order to substitute the housing structure of 3750 with a handle as taught in figure 1 for easier maneuverability when using a motorized surgical instrument for greater operator control.  

    PNG
    media_image1.png
    418
    559
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    569
    452
    media_image2.png
    Greyscale

Regarding claim 21, Moore substantially teaches the powered stapling assembly of Claim 20, wherein said proximal outer tube segment comprises a dovetail joint (proximal coupler 3740 in figures 76-77 show dovetail coupling portions which mate together; par 0258).
Regarding claim 22, Moore substantially teaches the powered stapling assembly of Claim 20, wherein said distal outer tube segment comprises a dovetail joint (distal coupler 3613 in figures 76-77 show dovetail coupling portions which mate together; par 0258).
Regarding claim 23, Moore substantially teaches the powered stapling assembly of Claim 20, wherein said proximal outer tube segment comprises a tube gear segment configured to interface with said first drive system (par 0255-0259 teach when the coupling portions are connected, the drive systems axial drive assembly 3680’ and the control rod 3720’ are connected, specifically disclosed in par 0258).

Regarding claim 24, Moore discloses a powered surgical stapler (3600), comprising: a handle (24 taught in the embodiment shown in figure 1; or housing portion 3750 which can be held by an operator in fig.65);
a shaft extending from said handle (fig.65; shaft extending from 3750); 
a first drive system (axial drive 3680’ coupled to control rod 3720’ comprising a first proximal drive rod portion (3721) and a first distal drive rod portion (3681 an aperture to receive projection 3721 for connection of the two parts of control rod 3720’; par 0258); 
a second drive system (articulation drive 3770; drive shaft 3771); comprising a second proximal drive rod portion (articulation link 3710 ) and a second distal drive rod portion (articulation link 3690); par 0257-0261);
an end effector (3612), wherein said end effector comprises:
a channel comprising a proximal end and a distal end (3630); a replaceable staple cartridge positioned in said channel (par 0252); staple cavities defined in said replaceable staple cartridge (par 0002); and staples removably stored in said staple cavities; and a coupling arrangement (Coupler 3700” usable with surgical instrument 3600 in place of coupler 3700), wherein said coupling arrangement comprises:
a proximal coupler member comprising a proximal outer tube segment (3740); and
a distal coupler member comprising a distal outer tube segment (3613) comprising a proximally extending engagement feature (mating sections extend proximally to interconnect with the mating portion extending distally of the proximal coupler), wherein said coupling arrangement is configured to operably attach said end effector (3612) to said shaft (fig.65) and enable said first drive system and said second drive system (articulation drive 3770 and axial drive 3680’; par 00258-0260; mating sections extend proximally to interconnect with the mating portion extending distally of the proximal coupler) upon attachment of said end effector to said shaft by releasably coupling said first and second proximal drive rod portions to said first and second distal drive rod portions (articulation drive 3770 and axial drive 3680’ have a connection point as seen in figures 76-77 that show a connection of control rod 3720’ at aperture 3681 and projection 3721, and further connection of articulation link 3721 with link 3690 of the articulation drive and coupled with dovetail projections in outer tube that surround both drive rod portions; par 00253-0260).
Moore fails to show in a single embodiment the use of the coupler portion 3700” and the handle 24 as seen in figure 1, however one having ordinary skill in the art before the invention was made would  find it obvious to combine teachings from multiple embodiments in order to substitute the housing structure of 3750 with a handle as taught in figure 1 for easier maneuverability when using a motorized surgical instrument for greater operator control.  

Regarding claim 25, Moore substantially teaches the powered surgical stapler of Claim 24, wherein said proximal outer tube segment comprises a dovetail joint (proximal coupler 3740 in figures 76-77 show dovetail coupling portions which mate together; par 0258).
Regarding claim 26, Moore substantially teaches the powered surgical stapler of Claim 24, wherein said distal outer tube segment comprises a dovetail joint (distal coupler 3613 in figures 76-77 show dovetail coupling portions which mate together; par 0258).
Regarding claim 27, Moore substantially teaches the powered surgical stapler of Claim 24, wherein said proximal outer tube segment comprises a tube gear segment configured to interface with said first drive assembly (par 0255-0259 teach when the coupling portions are connected, the drive systems axial drive assembly 3680’ and the control rod 3720’ are connected, specifically disclosed in par 0258).
Regarding claim 28, Moore discloses a surgical stapler, comprising: a handle (24 taught in the embodiment shown in figure 1; or housing portion 3750 which can be held by an operator in fig.65);
a motor (par 0006); a shaft extending from said handle (fig.65); a first drive system (axial drive 3680’ coupled to control rod 3720’ comprising a first proximal drive rod portion (3721) and a first distal drive rod portion (3681 an aperture to receive projection 3721 for connection of the two parts of control rod 3720’; par 0258); 
a second drive system (articulation drive 3770; drive shaft 3771); comprising a second proximal drive rod portion (articulation link 3710 ) and a second distal drive rod portion (articulation link 3690); par 0257-0261);
an end effector (3612), wherein said end effector comprises:
a channel (3630) comprising a proximal end and a distal end (fig.65); a replaceable staple cartridge positioned in said channel (par 0252); staple cavities defined in said replaceable staple cartridge (par 0002); and staples removably stored in said staple cavities; and an attachment coupling (Coupler 3700” usable with surgical instrument 3600 in place of coupler 3700), wherein said attachment coupling comprises:
a proximal coupler member comprising a proximal outer tube segment (3740); and
a distal coupler member comprising a distal outer tube segment (3613) comprising a proximal facing engagement feature (mating sections extend proximally to interconnect with the mating portion extending distally of the proximal coupler where a portion of the section that mates with the proximal coupler has a face the is proximally facing), wherein said attachment coupling is configured to operably connect said end effector to said shaft and enable said first drive system and said second drive system (articulation drive 3770 and axial drive 3680’; par 00258-0260; mating sections extend proximally to interconnect with the mating portion extending distally of the proximal coupler) upon attachment of said end effector to said shaft by releasably coupling said first and second proximal drive rod portions to said first and second distal drive rod portions (articulation drive 3770 and axial drive 3680’ have a connection point as seen in figures 76-77 that show a connection of control rod 3720’ at aperture 3681 and projection 3721, and further connection of articulation link 3721 with link 3690 of the articulation drive and coupled with dovetail projections in outer tube that surround both drive rod portions; par 00253-0260).
Moore fails to show in a single embodiment the use of the coupler portion 3700” and the handle 24 as seen in figure 1, however one having ordinary skill in the art before the invention was made would find it obvious to combine teachings from multiple embodiments in order to substitute the housing structure of 3750 with a handle as taught in figure 1 for easier maneuverability when using a motorized surgical instrument for greater operator control.  
Regarding claim 29, Moore substantially teaches the surgical stapler of Claim 28, wherein said proximal outer tube segment comprises a dovetail joint (proximal coupler 3740 in figures 76-77 show dovetail coupling portions which mate together and form the outer tube that surround the first and second drive assemblies; par 0258).
Regarding claim 30, Moore substantially teaches the surgical stapler of Claim 28, wherein said distal outer tube segment comprises a dovetail joint (distal coupler 3613 in figures 76-77 show dovetail coupling portions which mate together and form the outer tube that surround the first and second drive assemblies; par 0258).
Regarding claim 31, Moore substantially teaches the surgical stapler of Claim 28, wherein said proximal outer tube segment comprises a tube gear segment configured to interface with said first drive system (par 0255-0259 teach when the coupling portions are connected, the drive systems axial drive assembly 3680’ and the control rod 3720’ are connected, specifically disclosed in par 0258).
Regarding claim 32, Moore substantially teaches the powered stapling assembly of Claim 20, wherein said distally-extending engagement feature comprises a dovetail joint (distal coupler 3613 in figures 76-77 show dovetail coupling portions which mate together; par 0258).
Regarding claim 33, Moore substantially teaches the powered stapling assembly of Claim 20, wherein said proximally-extending engagement feature comprises a dovetail joint (proximal coupler 3740 in figures 76-77 show dovetail coupling portions which mate together; par 0258).
Regarding claim 34, Moore substantially teaches the powered surgical stapler of Claim 24, wherein said proximal outer tube segment comprises a distal-facing dovetail joint (proximal coupler 3740 in figures 76-77 show dovetail coupling portions which mate together and form the outer tube that surround the first and second drive assemblies; par 0258).
Regarding claim 35, Moore substantially teaches the powered surgical stapler of Claim 24, wherein said proximally-extending engagement feature comprises a dovetail joint (proximal coupler 3740 in figures 76-77 show dovetail coupling portions which mate together; par 0258).
Regarding claim 36, Moore substantially teaches the surgical stapler of Claim 28, wherein said proximal outer tube segment comprising a distal-facing dovetail joint (distal coupler 3613 in figures 76-77 show dovetail coupling portions which mate together and form the outer tube that surround the first and second drive assemblies; par 0258). 
Regarding claim 37, Moore substantially teaches the surgical stapler of Claim 28, wherein said proximal-facing engagement feature comprises a proximal-facing dovetail joint (proximal coupler 3740 in figures 76-77 show dovetail coupling portions which mate together; par 0258).

Response to Arguments
4.	Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive. Applicant argues on pages 7-8 that the prior art of record fails to teach a powered stapling assembly which includes a coupling arrangement having a proximally extending engagement features on a distal outer tube and a distally extending engagement features on proximal outer tube, however this argument is unpersuasive because Moore discloses a coupling arrangement with distal and proximal couplers that include a portion that mates the two coupler together and each of these sections are either proximally or distally extending in order to allow for mating of the proximal and distal couplers as seen in figures 76-77, the argument the prior art fails to teach the limitation of first and second proximal and distal drive rod portions, the newly amended claim has been considered and is found unpersuasive in light of reinterpretation of the art that teaches the axial drive and articulation drives have portions that connect/disconnect to releasably attach the end effector from the elongate shaft as disclosed in the above rejection.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-TH 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/             Examiner, Art Unit 3731                                                                                                                                                                                           /VALENTIN NEACSU/Primary Examiner, Art Unit 3731